Appeal from an order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about December 11, 1989, which, inter alia, denied plaintiffs’ motion for further oral examinations before trial of defendants Vincent James and Kenneth Tanabe, unanimously dismissed as nonappealable, with costs.
The courts of this State have repeatedly held that an order on an application to review objections raised at an examination before trial is not appealable as of right (Sainz v New York City Health & Hosps. Corp., 106 AD2d 500). Here, plaintiffs’ motion for a further examination before trial was, in effect, an application seeking rulings on an examination before trial.
Were we to consider plaintiffs’ contentions, we would find that the ruling challenged by the plaintiffs, denying further discovery, was a proper exercise of the trial court’s discretion (Hirschfeld v Hirschfeld, 69 NY2d 842, 844). Concur—Sullivan, J. P., Carro, Kupferman, Ross and Rubin, JJ.